Citation Nr: 0210296	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  95-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether the evidence is new and material to reopen a 
claim to entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a pituitary/brain 
tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION


The veteran served on active duty from June 1966 to April 
1969, and his DD Form 214 reflects that he was awarded the 
Vietnam Service Medal and the Purple Heart.  This appeal 
arises from an August 1994 rating decision of the Department 
of Veterans Affairs (VA), Atlanta, Georgia, regional office.

In March 1997, a hearing was held in Atlanta, Georgia, before 
the Board of Veterans' Appeals (Board) member rendering this 
decision, who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2001).

The Board remanded this case for further development in April 
1998.  The case has returned for appellate decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained.

2.  The veteran was previously denied service connection for 
sarcoidosis in a June 1987 RO decision; despite filing a 
timely notice of disagreement and receiving a subsequently 
issued statement of the case, he did not file a substantive 
appeal.  

3.  At the time of the RO's June 1987 decision, the evidence 
during service and within the presumptive period after 
service was negative for a clear diagnosis of sarcoidosis, 
although the veteran was subsequently diagnosed with this 
disorder in the following years.  

4.  Evidence added since the RO's June 1987 decision includes 
an August 1998 medical opinion provided by a VA 
endocrinologist. 

5.  The evidence added to the record since the RO's June 1987 
decision bears directly and substantially upon the specific 
matter under consideration and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.

6.  The veteran's sarcoidosis had its onset in service.

7.  A pituitary/brain tumor has not been etiologically 
related to any herbicide exposure during the veteran's 
service or to sarcoidosis.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1987 decision denial by 
the RO of entitlement to service connection for sarcoidosis 
is new and material, and the claim for service connection for 
this disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).   

2.  Sarcoidosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.156 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (West 1991 & Supp. 2001).

3.  A pituitary/brain tumor was not incurred in service.  
38 U.S.C.A. §§ 1110, 1116, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning his 
sarcoidosis and pituitary/brain mass.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case and supplemental statements of the case sent to 
the veteran notified him of the evidence required to grant 
his claims, and of the information and evidence needed to 
substantiate them.  The Board also informed the veteran of 
this in the April 1998 Remand.  Thus, the notification 
requirements of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Further, it is observed that the 
veteran and his medical history have been examined for VA 
purposes in connection with his claim regarding his 
sarcoidosis, specifically to include the examination in 
August 1998.  Under these circumstances, the Board finds 
that, as with the notice requirements of the VCAA, the 
development requirements of that law also have been met.  The 
RO requested additional evidence and explained the VA's legal 
duty to assist the veteran in the March 2002 supplemental 
statement of the case sent to the veteran's address of 
record, and notified the veteran of the type of evidence 
necessary to substantiate his claims.  It informed him that 
it would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Therefore, the Board may proceed to address the merits of the 
veteran's claims.

II.  New and Material Evidence

Review of the record reveals that the veteran's claim to 
service connection for sarcoidosis was originally denied by 
the RO in June 1987.  After a statement of the case was 
issued in February 1988, the veteran did not perfect his 
appeal and, therefore, it became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).  "[T]he Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

Pursuant to the Board's April 1998 Remand, the RO notified 
the veteran of the laws and regulations with respect to 
reopening final decisions in the March 2002 supplemental 
statement of the case.

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7104(b); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated prior to August 29, 2001, however, the pre-August 
29, 2001 definition of new and material evidence must be 
used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final RO decision in June 1987 includes a medical opinion 
provided by a VA endocrinologist.  According to this opinion, 
which was based on a review of the claims file, the VA 
endocrinologist concluded that the veteran's current 
sarcoidosis "very likely" developed during the veteran's 
military service. 

The Board finds that this evidence bears directly and 
substantially upon the specific matters under consideration 
and to be of such significance that it must be considered 
together with all the evidence to fairly decide the merits of 
the veteran's claim.  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claim for service connection for sarcoidosis is 
reopened.  In view of the allowance of benefits that follows, 
there will be no prejudice to the veteran's due process 
rights by the Board's consideration on the merits of the 
veteran's claim to service connection for sarcoidosis.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war, and sarcoidosis or an endocrinopathy becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by such service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2001), the listed 
disorders shall be considered to have been incurred in 
service if they manifest to a degree of 10 percent or more 
within a specified period of service in a veteran who served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  A veteran who 
during active service served in the Republic of Vietnam 
during the prescribed period and has developed one of the 
listed disorders shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The appellant may also try to establish service 
connection on a direct basis.  See generally Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The veteran is a combat veteran.  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991).

The presumption afforded under 38 U.S.C.A. § 1154(b) 
addresses the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

a.  Sarcoidosis

Based on a thorough review of the record, the Board finds 
that service connection is warranted for sarcoidosis on a 
direct basis.  The Board adopts the findings made by a VA 
endocrinologist in August 1998.  In a detailed and thorough 
report, the VA endocrinologist recounted the veteran's 
medical history associated with the claims file.  According 
to the veteran's medical history, although the service 
medical records were negative for sarcoidosis, a VA chest x-
ray report dated in November 1969 (approximately seven months 
after the veteran's separation from service) indicated that 
the hila were prominent and enlarged, presenting a butterfly 
appearance of hilar adenopathy, and that "Boeck's sarcoid... 
must be ruled out".  The veteran has testified about 
continued complaints of chest pains in the following years, 
with treatment at VA facilities in Brooklyn, New York, and 
Baltimore, Maryland.  A record from the Baltimore VA Hospital 
in March 1979 indicated a possible sarcoid diagnosis.  A 
definite diagnosis of sarcoidosis was first shown on private 
hospitalization report dated February 1983.

Based on the evidence of record, specifically to include the 
November 1969 VA chest x-ray study, the VA endocrinologist 
concluded:  1) the veteran's sarcoidosis had manifested in 
the November 1969 VA chest x-ray (seven months after 
discharge) and was "very likely" present during the veteran's 
service years; 2) although the veteran's record did not 
contain pulmonary symptoms resulting from his sarcoid until 
the mid-1980s, it was very likely that his elevated liver 
function testing (LFT) in the 1970s did indeed result from 
his sarcoid; and the veteran's sarcoidosis progressed with 
involvement of lungs, liver, and central nervous system by 
1991.  The Board finds this evidence compelling because the 
VA endocrinologist is a specialist with respect to diagnosing 
sarcoidosis.  Based on a review of the evidence of record, 
the VA endocrinologist concluded that it was "very likely" 
that the veteran developed sarcoidosis during his military 
service.    

There is no competent evidence of record contravening the 
August 1998 VA endocrinologist's findings.  Therefore, the 
Board concludes that the veteran's sarcoidosis was incurred 
during service.

b.  Pituitary/brain tumor

Service connection for pituitary/brain tumor must be denied 
on a presumptive basis as due to exposure to Agent Orange in 
service under 38 C.F.R. § 3.309(e) because it is not listed 
as a presumptive disorder pursuant to the provisions of this 
regulation.  38 C.F.R. § 3.309(e).  Accordingly, the portion 
of the appellant's claim contending that the cause of the 
veteran's pituitary/brain tumor was a result of inservice 
exposure to Agent Orange must be denied on this presumptive 
basis.

Although endocrinopathies are listed as presumptive disorders 
pursuant to 38 C.F.R. § 3.309(a), the portion of the 
appellant's claim for this disorder must be denied on this 
basis because there is no competent evidence of record, or 
competent evidence identified by the veteran, showing that 
the veteran developed an endocrinopathy, claimed as a 
pituitary/brain tumor due to sarcoidosis, that manifest to a 
degree of 10 percent or more within a year from discharge.  
38 C.F.R. §§ 3.307, 3.309.

The preponderance of evidence is against the veteran's claims 
for pituitary/brain tumor on a direct basis.  Although the 
veteran is a combat veteran, he has not specifically 
contended that he developed a pituitary/brain tumor during or 
as a result of combat.  38 U.S.C.A. § 1154(b).  The service 
medical records are negative for a pituitary/brain tumor.  
Although the veteran was diagnosed with a pituitary/brain 
mass many years after service, there is no competent medical 
nexus opinion linking the etiology of it to service or to a 
service-connected disorder.

According to a September 1992 private treatment report, the 
veteran's private physician speculated that the veteran had a 
pituitary/brain tumor due to sarcoidosis.  The veteran was 
being treated for sarcoidosis and the physician, noting such 
treatment, undertook tests specifically to determine whether 
the tumor was related to the sarcoidosis.  According to a 
December 1992 post-surgical report, however, the veteran's 
private physician determined that the pituitary mass was 
negative for malignancy and granuloma, as shown by a 
pathology report following a biopsy of the tumor.  This 
diagnosis was confirmed by another private physician who 
provided a second opinion.  

Sarcoidosis is defined as a systemic granulomatous disease of 
unknown cause, especially involving the lungs with resulting 
interstitial fibrosis, but also involving lymph nodes, skin, 
liver, spleen, eyes, phalangeal bones, and parotid glands; 
granulomas are composed of epithelioid and multinucleated 
giant cells with little or no necrosis.  Stedman's Medical 
Dictionary 1571 (26th ed. 1995) (emphasis added.)  Therefore, 
given that the veteran's private medical records show that 
the pituitary/brain mass was negative for granuloma, the 
medical evidence of record does not link the veteran's 
pituitary mass to the veteran's service-connected 
sarcoidosis.

The remaining post-service evidence does not provide a 
medical nexus linking the veteran's pituitary/brain mass, 
diagnosed in the late 1980s to his service, or within the 
relevant one-year presumptive period from discharge.  The 
veteran was not treated for this claimed disorder until many 
years after his discharge from service. 

The service and post-service medical records do not support 
the March 1997 testimony before the undersigned and written 
statements provided by the veteran and his wife.  Although 
they essentially contend that the veteran developed a 
pituitary/brain tumor as a result of service and/or 
sarcoidosis, as lay people untrained in the fields of 
medicine and/or science, they are not competent to render 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also 66 Fed. Reg. 45,630 (2001) 
[defining "competent medical evidence" as evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions].  

It is the responsibility of the Board to determine the 
credibility of proffered evidence by evaluating each piece of 
evidence in light of the record as a whole. See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). See also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In the absence of 
medical evidence suggestive of a pituitary/brain tumor 
developed during service, or within the regulatory 
presumptive period, referral of this case for a VA 
examination or opinion would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  Any medical opinion which links the 
veteran's claimed disorders to his period of service would 
necessarily be based solely on the veteran's uncorroborated 
recent assertions regarding his own medical history.  In the 
absence of any evidence, other than the veteran's mere 
assertions, on which a medical examiner could link the 
claimed disorders to the veteran's period of service, such 
opinion would be useless.  Under the circumstances presented 
in this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].  
Accordingly, in light of the evidence of record, the Board 
determines that a medical examination or medical opinion is 
not necessary in the instant case, and that a remand for the 
purpose of providing a medical examination or obtaining a 
medical opinion consequently is not warranted.
 
For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  There is no competent evidence that a 
pituitary/brain tumor existed during his service, during the 
one-year presumptive period after discharge, or due to 
exposure to herbicides (Agent Orange).  Accordingly, the 
veteran's claim of entitlement to service connection for a 
pituitary/brain tumor, to include as a result of exposure to 
herbicides (Agent Orange), is denied.


ORDER

Service connection for sarcoidosis is granted.

Service connection for a pituitary/brain mass is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

